
	
		I
		112th CONGRESS
		2d Session
		H. R. 4502
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Carney introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  certain men’s footwear.
	
	
		1.Certain men’s
			 footwear
			(a)In
			 generalHeading 9902.25.60 of
			 the Harmonized Tariff Schedule of the United States (relating to certain men’s
			 footwear with outer soles of rubber, plastics, leather, or composition leather
			 and uppers of textile materials) is amended—
				(1)in the article description column, by
			 striking $20/pair and inserting $24/pair; and
				(2)by striking the date in the effective
			 period column and inserting 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
